DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a surface connected fastened to a printed circuit board and the surface including a circuit board of an information handling system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 14, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding Claim 14; “the surface includes at least a portion of a circuit board of an information handling system” is unclear; whereas claim 1 already asserts “to fasten the printed circuit board to a surface” in line 9; and the applicant drawings do not otherwise depict a surface connected fastened to and/or including a printed circuit board and a circuit board of an information handling system.   Note: at best, it appears that the applicant’s para. 0008 is the only disclosure which may be construed to suggests a circuit board in addition to the printed circuit board by asserting: “a fastener on a second side of the printed circuit board, opposite the first side of the printed circuit board, among others”; whereas the office hereby notes that among others is likely to refer to a fastener since para. 0066 further discloses: a fastener may include rows of adhesive or may include multiple discrete parts of an adhesive.  It is to be noted the specification never directly discloses more than one printed circuit board; and more importantly never discloses a surface fastening or including a two PCB’s or circuit boards of an information handling system so as to render as to how claims 1 and 14 is accomplished.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Johnson 2012/0038374).
Regarding Claim(s) 1-2; Johnson discloses a device (electronic device-1-Fig. 2), comprising: a printed circuit board that includes at least two exposed conductor traces on a first side of the printed circuit board that are not in contact with each other (as depicted by Fig. 2—whereas a first side of PCB-4 having traces 8 and 9 with electrically conductive glue-11 cured therebetween—as set forth by para. 0029); a material, that includes a substance that forms an electrically conductive solution when dissolved by a polar solvent, in contact with the at least two exposed conductor traces and fastened to at least one of the printed circuit board and the at least two exposed conductor traces (as constituted by the electrically conductive glue cured between the traces which is water soluble and dissolves by water so as to change an impedance path—as set forth by para. 0029); and a fastener on a second side of the printed circuit board, opposite the first side of the printed circuit board, configured to fasten the printed circuit board to a surface (whereas 2 constitutes a bracket as a fastener affixed to the printed circuit board using a screw, nut, bolt combination --as set forth by para. 0027; and as depicted by Fig. 2—the bracket is disposed at a bottom surface of the printed circuit board).  Except, Johnson does not explicitly disclose the substance that includes a soluble salt and that forms the electrically conductive solution when dissolved by the polar solvent includes at least one of sodium chloride (NaCl).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the solvent as comprising at least one of sodium chloride (NaCl) according to the desired ionic strength required to improve electrical conductivity of the solution so as to provide reliable sensing of changes in the impedance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 

Regarding Claim 3; Johnson discloses the device of claim 1, except, explicitly wherein the fastener on the second side of the printed circuit board includes an adhesive.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener to further include a sealing adhesive so as to provide a sealing protection between the chassis and an exterior housing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 4; Johnson discloses the device of claim 1, except, explicitly wherein a resistance between the at least two exposed conductors is less than one hundred ohms when a polar solvent is applied to the material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the resistance to DC current between the conductors according to the conductivity, amount and shape of the glue so as to reliably signal the sensing circuitry according during a relative high resistance/wet condition before the material is washed away or permanently altered and allow for prompt alert and mitigation by a processor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5; Johnson discloses the device of claim 1, except, explicitly wherein the material includes a plurality of pores that permit the electrically conductive solution to be transferred to the at least two exposed conductors.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the glue with pores that permit the electrically conductive solution to be transferred to the at least two exposed conductors since it was known in the art that the pores defining fillers to enhance electrical conductivity.

Regarding Claim 6; Johnson discloses the device of claim 1, wherein the material is hygroscopic (as constituted by the cured glue).  

Regarding Claim(s) 7-8; Johnson discloses the device of claim 1, except, explicitly wherein the material is associated with a rectangular or circular shape.  However, it would have been an obvious matter of design choice to modify the shape of the material as rectangular according to the conductivity thereof, the amount used and/or the pattern of or gap between the traces so as to reduce resistance therebetween, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 9; Johnson discloses the device of claim 1, wherein the printed circuit board is a non-flexible printed circuit board (whereas para. 0027 discloses the PCB may be rigid). 
 
Regarding Claim 10; Johnson discloses the device of claim 1, wherein the printed circuit board is a flexible printed circuit board (whereas para. 0027 discloses the PCB may be rigid). 

Regarding Claim 11; Johnson discloses the device of claim 1, suggests wherein the at least two exposed conductor traces are not covered by a solder mask (whereas para. 0045—whereas the manufacturing process requires the glue to conform to the shape of the condcutive pattern pieces which include the traces; and further discloses the glue may be deposited before a solder reflow process if it can withstand high temperatures), except does not explicitly disclose the traces are not covered by a solder mask.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the traces as not covered by a solder mask since it was known in the art that the manufacturing process requires the traces to be exposed so as to conform and cure the shape of the traces for reliable electrical conductivity.

Regarding Claim 12; Johnson discloses the device of claim 1, suggests wherein the at least two exposed conductor traces form a spiral pattern (whereas para.0029 discloses trace-8 as having a ring shape), except does not explicitly disclose the shape is a spiral for both traces.  However, it would have been an obvious matter of design choice to modify the ring shape as a spiral so as to allow for pairs of redundant trace portions of the respective traces and corresponding gaps therebetween so as to allow for reliable electrical conductivity therebetween according alteration or spread of the material when dissolved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify trace-9 of the two traces with correspondingly similar spiral shape so as to achieve reliable spacing therebetween so as to provide desired impedance and improved signaling for the sensing circuit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 13; Johnson discloses the device of claim 1, except, explicitly wherein the at least two exposed conductor traces form an "E" pattern.  However, it would have been an obvious matter of design choice to modify the traces as an “E” pattern so as to allow for pairs of redundant trace portions of the respective traces and corresponding gaps therebetween so as to allow for reliable electrical conductivity therebetween according alteration or spread of the material when dissolved, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim 14; Johnson, as best understood discloses the device of claim 1, wherein the surface includes at least a portion of a circuit board of an information handling system; and wherein the circuit board of the information handling system includes a plurality of circuit board traces (whereas para. 0028 discloses a computing system, and Fig. 4 further depicts a traces 8-9 and including a ground plane and a signal trace of a carrier-4—para.’s 0029 and 0033; in which the carrier denotes a PCB and a flexible PCB or where the carrier includes two segments connected by a flex circuit; and Fig. 2 depicts fastener defined by the bracket and/or screw and bolt combination connected to the bottom surface of the carrier—as set forth by para. 0027).  

Regarding Claim 15; Johnson discloses the device of claim 1, wherein the substance, when dissolved by the polar solvent, dissociates into ions and acquires a capacity to conduct electricity between the at least two exposed conductor traces (as constituted by dissolved NaCl which comprises cations and anions denoting opposite charges of +Na cations and -Cl anions for electrical conduction).  

Regarding Claim 16; Johnson discloses the device of claim 1, wherein the substance, when dissolved by the polar solvent, separates into cations and anions (as constituted by dissolved NaCl which comprises cations and anions denoting opposite charges of +Na cations and -Cl anions for electrical conduction).   

Regarding Claim 17; Johnson discloses the device of claim 1, wherein the polar solvent includes water (as already set forth).  

Regarding Claim 18; Johnson discloses the device of claim 1, wherein the polar solvent is water (as already set forth).


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/Primary Examiner, Art Unit 2835